NUMBER 13-05-285-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 
AMADO BARRON ESTRADA,                                                        Appellant,
 
                                                             v.                                
 
HERMAN SCHAFFER, M.D., ET AL.,                                             Appellees.
 
         On
appeal from the 156th District Court of Bee County, Texas.
 
                               MEMORANDUM
OPINION
 
                         Before
Justices Hinojosa, Yañez, and Garza 
                            Memorandum
Opinion by Justice Garza
 
By two issues, appellant, Armando Barron Estrada,
argues that the trial court erred by granting summary judgment in favor of
appellees on appellant=s claims against them. We affirm. 




In his first issue, appellant complains generally
that appellees= motion for summary judgment failed to comply with
rule 166a.  See Tex. R. Civ. P. 166a.  Appellant=s
brief does not substantiate this contention by demonstrating with argument, and
appropriate citation to the record and controlling authorities, the specific
respects in which appellees= motion for summary judgment deviated from the rule
and therefore could not have been properly granted by the trial court.  See id.; Tex. R. App. P. 38.1(h).  Appellant=s
first issue is therefore overruled. 
In his second issue, appellant contends that the
award of summary judgment was improper because the trial court did not set a
date for hearing appellees= motion.   In
the alternative, appellant argues that, if the trial court did set a date for
hearing the motion, it failed to give appellant proper notice of the
setting.  Appellant contends that he was
thus effectively prevented from filing a response to appellees= motion.  
The record does not support appellant=s contentions. 
The supplemental clerk=s record contains a letter to appellant from the
court administrator.  The letter, which
is dated September 23, 2004, informs appellant that a hearing on appellees= motion for summary judgment will be held on October
24, 2004 at 10:00 AM, nearly a full month after appellees= motion was filed. 
The letter specifies that the trial court will decide the matter by Asubmission of briefs only.@  The clerk=s record contains an order entered after the
hearing, which shows that the trial court granted appellees= motion for summary judgment on October 30,
2004.  
Appellant has failed to demonstrate how the notice
documented in this record was inadequate or otherwise impaired or prejudiced
him in preparing a response to appellees= motion for summary judgment.  Tex.
R. Civ. P. 166a; Tex. R. App. P.
38.1(h).  Accordingly, appellant=s second issue is overruled. 
 




The judgment of the trial court is affirmed.                                                                                                        
_______________________
DORI CONTRERAS GARZA,
Justice
 
Memorandum Opinion delivered and 
filed this the 23rd_day of March, 2006.